





CITATION:
R. v. Suntok, 2011
          ONCA 733



DATE: 20111122



DOCKET: C51478



COURT OF APPEAL FOR ONTARIO



Doherty, Rosenberg and Juriansz JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



David Suntok



Appellant



Gregory J. Worobec, for the appellant



Peter Scrutton, for the respondent



Heard: November 21, 2011



On appeal from the sentence imposed
          on December 5, 2005 by Justice P.R. Currie of the Ontario Court of Justice.



APPEAL BOOK ENDORSEMENT



[1]

Even assuming there was no joint submission with respect to a weapon
    prohibition, we are satisfied that a ten-year prohibition under s. 110 is
    appropriate given the serious circumstances of the offence.

[2]

The lifetime ban under s. 109 is struck. The lifetime ban under s. 110
    is varied to 10 years.

[3]

Appeal allowed per this endorsement.


